Exhibit (b) 10.25
Sallie Mae Deferred Compensation Plan for Key Employees
Restatement Effective January 1, 2009
ARTICLE 1. PURPOSE
Section 1.1. SLM Corporation (formerly named SLM Holding Corporation and USA
Education, Inc.) offers the Sallie Mae Deferred Compensation Plan for Key
Employees (the “Plan”) to certain key employees for the purpose of planning for
retirement and other personal expenses on a tax-favored basis. The Plan became
effective January 1, 1998 and is hereby restated effective January 1, 2009.
With respect to amounts deferred hereunder that are subject to Code
Section 409A, as amended, and any regulations and other official guidance issued
thereunder (generally, amounts deferred on and after January 1, 2005 and the
earnings thereon), applicable provisions of the Plan document shall be
interpreted to permit the deferral of compensation in accordance with Code
Section 409A, and any provision that would conflict with such requirements shall
not be valid or enforceable. In addition, with respect to amounts deferred
hereunder that are not subject to Code Section 409A (“Grandfathered Funds”), it
is intended that the terms of the Plan in effect on October 3, 2004, and not
Code Section 409A and related official guidance, shall apply with respect to
such Grandfathered Funds.
ARTICLE 2. DEFINITIONS
Section 2.1 The following words and phrases shall have the following meanings
unless a different meaning is plainly required by the context:
Affiliate. “Affiliate” means any firm, partnership, or corporation that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with the Company, provided such Affiliate is
designated as such by the Committee. “Affiliate” also includes any other
organization similarly related to the Company that is designated as such by the
Committee.
Beneficiary. “Beneficiary” means the person or persons designated as such in
accordance with Section 13.3.
Board. “Board” means the Board of Directors of SLM Corporation.
Bonus. “Bonus” means any performance-based compensation earned pursuant to the
SLM Corporation Incentive Plan, any successor plan to the SLM Corporation
Incentive Plan, and any other performance-based compensation designated by the
Committee as eligible to be deferred pursuant hereto.
Bonus Deferral. “Bonus Deferral” means that portion of Bonus which a Participant
has made an election to defer receipt of pursuant to the terms of this Plan.
Code. “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
Committee. “Committee” means the Sallie Mae Deferred Compensation Plan
Committee.
Company. “Company” means SLM Corporation and any Affiliate, unless the Affiliate
has made an affirmative election not to adopt the Plan. A Company may revoke its
participation in the Plan at any time, but until such revocation, all the
provisions of the Plan and amendments thereto shall apply to the Eligible
Employees of the Company. In the event a Company revokes its participation in
the Plan, the Plan shall be deemed terminated only with respect to such Company.

1



--------------------------------------------------------------------------------



 



Disabled. Effective January 1, 2005, “Disabled” has the meaning giving in Code
Section 409A and the guidance issued thereunder.
Distribution Option. “Distribution Option” means one of the two distribution
options which are available under the Plan, consisting of the Retirement
Distribution Option and the In-Service Distribution Option, both described in
Section 7.
Distribution Option Account. “Distribution Option Account” or “Account” means
the account or accounts established on behalf of a Participant, on the books of
the Company, pursuant to Section 5.1, which shall be comprised of a Retirement
Distribution Account and/or one or more In-Service Distribution Accounts.
Distribution Option Period. “Distribution Option Period” means, with respect to
the In-Service Distribution Account only, a period of five Plan Years for which
an Eligible Employee elects, in the Enrollment Agreement for the first such Plan
Year, the time and manner of payment of amounts credited to the Eligible
Employee’s In-Service Distribution Option Account for all Plan Years in the
Distribution Option Period.
Earnings Crediting Options. “Earnings Crediting Options” means the deemed
investment options selected by the Participant from time to time pursuant to
which deemed earnings are credited to the Participant’s Distribution Option
Account.
Eligible Employee. “Eligible Employee” means an Employee who is a member of the
group of selected management and/or highly compensated Employees of the Company
and who is designated by the Committee as eligible to participate in the Plan.
Employee. “Employee” means any individual employed by the Company, in accordance
with the personnel policies and practices of the Company, including citizens of
the United States employed outside of their home country and resident aliens
employed in the United States; provided, however, that to qualify as an
“Employee” for purposes of the Plan, the individual must be a member of a group
of “key management or other highly compensated employees” within the meaning of
Sections 201, 301, and 401 of the Employee Retirement Income Security Act of
1974, as amended.
End Termination Date. “End Termination Date” means the date of termination of a
Participant’s Service with the Company and its Affiliates and shall be
determined without reference to any compensation continuation arrangement or
severance benefit arrangement that may be applicable.
Enrollment Agreement. “Enrollment Agreement” means the authorization form, in
form and substance, satisfactory to the Committee, which an Eligible Employee
files in order to participate in the Plan.
Grandfathered Funds. “Grandfathered Funds” means amounts deferred hereunder
before January 1, 2005 (and the earnings credited thereon before, on or after
January 1, 2005) for which (i) the Participant had a legally binding right as of
December 31, 2004, to be paid the amount, and (ii) such right to the amount was
earned and vested as of December 31, 2004 and was credited to the Participant’s
Account balance hereunder.
In-Service Distribution Account. “In-Service Distribution Account” means the
account maintained on behalf of a Participant for each Distribution Option
Period to which Salary and/or Bonus Deferrals are credited, pursuant to the
In-Service Distribution Option.
In-Service Distribution Option. “In-Service Distribution Option” means the
Distribution Option, pursuant to which benefits are payable in accordance with
Section 7.2.
Incentive Plan. “Incentive Plan” means the SLM Corporation Incentive Plan
adopted by the Company, including any amendments thereto and any plan adopted in
substitution or replacement thereof, pursuant to which bonuses will be
determined for certain management employees.

2



--------------------------------------------------------------------------------



 



Participant. “Participant” means an Eligible Employee who has filed a complete
Enrollment Agreement with the Committee or its designee, in accordance with the
provisions of Section 4, and who is making Salary and/or Bonus Deferrals into
the Plan. In the event that the Participant becomes incompetent, the term shall
mean his personal representative or guardian, who shall have the rights of a
Participant, except the right to change the form and timing of the commencement
of benefits elected by the Participant on the Enrollment Agreement. In the event
of the death of a Participant, the term shall mean his Beneficiary, who shall
have the rights of a Participant, except the right to change the form and timing
of the commencement of benefits elected by the Participant on the Enrollment
Agreement. An individual shall remain a Participant until that individual has
received full distribution of any amount credited to the Participant’s Account.
Plan. “Plan” means this plan, called the Sallie Mae Deferred Compensation Plan
for Key Employees, as amended from time to time.
Plan Year. “Plan Year” means the 12-month period beginning on each January 1 and
ending on the following December 31.
Retirement Distribution Account. “Retirement Distribution Account” means the
account maintained on behalf of a Participant to which Salary and/or Bonus
Deferrals and Supplemental Company Contributions are credited, pursuant to the
Retirement Distribution Option.
Retirement Distribution Option. “Retirement Distribution Option” means the
Distribution Option, pursuant to which benefits are payable in accordance with
Section 7.1.
Salary. “Salary” means the total amount of cash remuneration paid by the Company
to an Eligible Employee for any calendar year of employment as base salary
and/or severance payments, including the Participant’s contributions of Salary
under this Plan, any elective deferrals, as defined in section 402(g) of the
Code, and any compensation contributed on behalf of an Eligible Employee to any
cafeteria plan, as defined in section 125 of the Code, maintained by the Company
or an Affiliate, but not taking into account any Company contributions to a
defined benefit plan or supplemental defined benefit plan, any fringe benefits,
moving and relocation expenses and other forms of welfare benefits.
Salary Deferral. “Salary Deferral” means that portion of Salary as to which a
Participant has made an annual election to defer receipt of, pursuant to the
terms of this Plan.
Sallie Mae. “Sallie Mae” means SLM Corporation
Service. “Service” means the period of time during which an employment
relationship exists between an Employee and the Company, including any period
during which the Employee is on an approved leave of absence, whether paid or
unpaid. “Service” also includes employment with an Affiliate if an Employee
transfers directly between the Company and the Affiliate.
Specified Employee. “Specified Employee” means a person identified in accordance
with procedures adopted by the Committee that reflect the requirements of Code
Section 409A(a)(2)(B)(i) and applicable guidance thereunder.
Supplemental Company Contributions. “Supplemental Company Contributions” means
those contributions made by the Company and credited to the Retirement
Distribution Account of certain Participants, pursuant to Section 4.4.
Termination of Employment. “Termination of Employment” or “Terminates
Employment” means a termination of employment or other separation from Service
from the Company as described in Code Section 409A and the regulations
thereunder.
Valuation Date. “Valuation Date” means the last day of any Plan Year and any
other date selected by the Committee.

3



--------------------------------------------------------------------------------



 



ARTICLE 3. ADMINISTRATION OF THE PLAN AND DISCRETION
Section 3.1. The Committee shall have full power and authority to interpret the
Plan, to prescribe, amend and rescind any rules, forms and procedures as it
deems necessary or appropriate for the proper administration of the Plan, and to
make any other determinations and to take any other actions as it deems
necessary or advisable in carrying out its duties under the Plan. All action
taken by the Committee arising out of, or in connection with, the administration
of the Plan or any rules adopted thereunder, shall, in each case lie within its
sole discretion, and shall be final, conclusive and binding upon any Company,
the Board, all Employees, all Beneficiaries of Employees and all persons and
entities having an interest therein. Notwithstanding any provision in this Plan
to the contrary, the Committee shall have no authority to take any action or
make any decision which impacts solely on the Plan benefits of the members of
the Committee. In addition, no member of the Committee shall have authority to
take action or make any decision which impacts solely on the Plan benefits of
the member of the Committee.
Section 3.2. Members of the Committee shall serve without compensation for their
services unless otherwise determined by the Board. All expenses of administering
the Plan shall be paid by the Company.
Section 3.3. Sallie Mae shall indemnify and hold harmless each member of the
Committee from any and all claims, losses, damages, expenses (including counsel
fees) and liability (including any amounts paid in settlement of any claim or
any other matter with the consent of the Board) arising from any act or omission
of such member, except when the same is due to gross negligence or willful
misconduct. Except as otherwise provided by law, no person who is a member of
the Committee or who is an employee, officer and/or director of the Company,
will incur any liability whatsoever on account of any matter connected with or
related to the Plan or the administration of the Plan, unless such person has
acted in bad faith, or has willfully neglected his duties, in respect of the
Plan.
Section 3.4. Any decisions, actions or interpretations to be made under the Plan
by the Committee shall be made in its respective sole discretion, not as a
fiduciary, and need not be uniformly applied to similarly situated individuals
and shall be final, binding and conclusive on all persons interested in the
Plan.
ARTICLE 4. PARTICIPATION
Section 4.1. Election to Participate: Salary Deferrals. Annually, all Eligible
Employees will be offered the opportunity to defer Salary to be earned in the
following Plan Year. Any Eligible Employee may enroll in the Plan, effective as
of the first day of a Plan Year, by filing a complete and fully executed
Enrollment Agreement with Sallie Mae’s Human Resources Department or a Plan
administrator selected by Sallie Mae by a date established by the Committee, but
in no event later than the last day of the preceding Plan Year. Pursuant to said
Enrollment Agreement, the Eligible Employee shall elect (a) the percentage of
Salary to be deferred (pursuant to payroll reduction, and after required payroll
taxes have been deducted), such percentage to be stated as a whole number, and
(b) the Distribution Option applicable to such Salary Deferrals. A Participant
shall allocate his or her Salary Deferrals between the Distribution Options in
increments of ten percent, provided, however, that 100 percent of such deferrals
may be allocated to one or the other of the Distribution Options.
     The Committee may establish minimum or maximum amounts that may be deferred
under this Section and may change such standards from time to time. Any such
limits shall be communicated by Sallie Mae to the Eligible Employees prior to
the commencement of a Plan Year.
     Once a Participant files an Enrollment Agreement with respect to Salary to
be earned in the subsequent Plan Year, he may not change the percentage of
Salary to be deferred or the allocation of such deferrals between the
Distribution Options. Notwithstanding the foregoing, effective for Enrollment
Agreements filed on and after December 1, 2007 and no later than December 31,
2007, a Participant may change the allocation of deferrals between the
Distribution Options , provided that any such change complies with the timing
requirements of Sections 6.2 and 6.3 of the Plan.

4



--------------------------------------------------------------------------------



 



Section 4.2. Election to Participate: Bonus Deferrals. Annually, all Eligible
Employees will be offered the opportunity to defer Bonus earned in such Plan
Year and payable in the following Plan Year. Except as provided below with
respect to Bonuses that qualify as performance-based compensation under Code
Section 409A, by December 31 of each year or such other earlier date as the
Committee may determine, each Participant may authorize, by filing an Enrollment
Agreement with the Company, to defer all or a portion of his Bonus that would
otherwise be payable for services performed in the twelve-month period beginning
on the January 1 immediately following such December 31. In the case of any
Bonus that is designated by the Company as a performance-based Bonus and which
qualifies as performance-based compensation under Code Section 409A and any
guidance issued thereunder, a Participant’s deferral election with respect to
all or a portion of his or her Bonus must be made, in accordance with Treasury
Regulation §1.409A-2(a)(8), by filing an Enrollment Agreement with the Company,
no later than the date that is six months before the end of the performance
period related to such Bonus (which performance period shall be not less than 12
months) or such other earlier date designated by the Company. Pursuant to said
Enrollment Agreement, the Eligible Employee shall elect (a) the percentage of
Bonus to be deferred (pursuant to payroll reduction, and after required payroll
taxes have been deducted), such percentage to be stated as a whole number, and
(b) the Distribution Option applicable to such Bonus Deferrals. A Participant
shall allocate his or her Bonus Deferrals between the Distribution Options in
increments of ten percent, provided, however, that 100 percent of such deferrals
may be allocated to one or the other of the Distribution Options.
     The Committee may establish minimum or maximum amounts that may be deferred
under this Section and may change such standards from time to time. Any such
limits shall be communicated by Sallie Mae to the Eligible Employees prior to
the commencement of a Plan Year.
     Once a Participant files an Enrollment Agreement with respect to Bonus
earned in the Plan Year, he may not change the percentage of Bonus to be
deferred or the allocation of such deferrals between the Distribution Options.
Notwithstanding the foregoing, effective for Enrollment Agreements filed on and
after December 1, 2007 and no later than December 31, 2007, a Participant may
change the allocation of such deferrals between the Distribution Options,
provided that any such change complies with the timing requirements of
Sections 6.2 and 6.3 of the Plan.
Section 4.3. Newly Eligible Employees. The Committee may, in its discretion,
permit Employees who first become Eligible Employees after the beginning of a
Plan Year to enroll in the Plan for that Plan Year by filing a complete and
fully executed Enrollment Agreement, in accordance with Sections 4.1 and 4.2, as
soon as practicable following the date the Employee becomes an Eligible Employee
but, in no event later than 30 days after such date. Any election by an Eligible
Employee, pursuant to this Section, to defer Salary shall apply only to such
amounts as are earned by the Eligible Employee after the date on which such
Enrollment Agreement is filed. Notwithstanding anything in this Section to the
contrary, a newly Eligible Employee shall not be eligible to elect to defer any
Bonus earned in the Plan Year in which he first becomes an Eligible Employee, if
he becomes an Eligible Employee after June 30 of the Plan Year.
Section 4.4. Supplemental Company Contributions. The Company may make a
Supplemental Company Contribution, if necessary, to make up for any
contributions under Sallie Mae 401(k) plans that a Participant would have
received in such plans if he had not elected to make Salary Deferrals or Bonus
Deferrals pursuant to the terms of this Plan. Any Supplemental Company
Contribution shall be credited to the Retirement Distribution Account.
Section 4.5. Transfers from Other Plans of Deferred Compensation. The Company
may credit an Eligible Employee with an amount under this Plan equal to the
amount credited under a prior plan of deferred compensation maintained by the
Company or its predecessor on behalf of a selected group of management and
highly compensated employees. Any such amount shall be credited to the
Retirement Distribution Account.

5



--------------------------------------------------------------------------------



 



ARTICLE 5. DISTRIBUTION OPTION ACCOUNTS
Section 5.1. Distribution Option Accounts. The Committee shall establish on its
books a hypothetical account for a Participant. This account shall be referred
to as the Distribution Option Account. Each Distribution Option Account shall be
comprised of one or more sub-accounts. One sub-account shall be referred to as
the Retirement Distribution Account. Generally, the distribution of amounts
credited to the Retirement Distribution Account shall be subject to Section 7.1.
The other sub-accounts shall be referred to as In-Service Distribution Accounts.
One In-Service Distribution Account shall be established for each five-year
Distribution Option Period. Supplemental Company Contributions, when credited,
are credited only to the Retirement Distribution Account.
Section 5.2. Earnings on Distribution Option Accounts. A Participant’s
Distribution Option Account shall be credited with earnings in accordance with
the Earnings Crediting Options, elected by the Participant from time to time,
until such Account is fully distributed. Participants may allocate their
Retirement Distribution Account and/or each of their In-Service Distribution
Accounts among the Earnings Crediting Options available under the Plan only in
accordance with rules and procedures adopted by the Committee. The deemed rate
of return, positive or negative, credited under each Earnings Crediting Option
is based upon the actual investment performance of such Earnings Crediting
Option, and shall equal the total return of such Earnings Crediting Option, net
of asset based charges, including, without limitation, money management fees,
fund expenses and mortality and expense risk insurance contract charges. The
Company reserves the right, on a prospective basis, to add or delete Earnings
Crediting Options.
Section 5.3. Earnings Crediting Options. Notwithstanding that the rates of
return credited to Participants’ Distribution Option Accounts under the Earnings
Crediting Options are based upon the actual performance of the Earnings
Crediting Options, the Company shall not be obligated to invest any Salary or
Bonus Deferrals, Supplemental Company Contributions, or any other amounts, in
such Earnings Crediting Options.
Section 5.4. Changes in Earnings Crediting Options. Subject to limitations set
forth in Section 12, a Participant may change the Earnings Crediting Options to
which his Distribution Option Account is deemed to be allocated with whatever
frequency is determined by the Committee, which shall not be less than four
times per Plan Year. Each such change may include (a) reallocation of the
Participant’s existing Retirement Distribution Account and In-Service
Distribution Accounts among the Earnings Crediting Options, and/or (b)
reallocation of Earnings Crediting Options with respect to amounts to be
credited to the Participant’s Account in the future, as the Participant may
elect. Any such change must be in accordance with the rules and procedures
adopted by the Committee.
Section 5.5. Valuation of Accounts. The value of a Participant’s Distribution
Option Account as of any Valuation Date shall equal the amounts theretofore
credited to such Account, including any earnings (positive or negative) deemed
to be earned on such Account in accordance with Section 5.2 through the
Valuation Date preceding such date, less the amounts therefore deducted from
such Account.
Section 5.6. Statement of Accounts. The Committee shall provide to each
Participant, not less frequently than annually, a statement in such form as the
Committee deems desirable setting forth the balance standing to the credit of
each Participant in each of his Distribution Option Account.
Section 5.7. Distribution from Accounts. The Participant’s Distribution Option
Account shall be reduced by the amount of payments made by the Company to the
Participant or the Participant’s Beneficiary pursuant to this Plan. Any
distribution made to or on behalf of a Participant from his Distribution Option
Account in an amount which is less than the entire balance of any such Account
shall be made pro rata from each of the Earnings Crediting Options to which such
Account is then allocated.
ARTICLE 6. DISTRIBUTION OPTIONS
Section 6.1. Election of Distribution Option. In the first Enrollment Agreement
filed with the Committee, an Eligible Employee shall elect the time and manner
of payment pursuant to which the Eligible Employee’s Distribution Option Account
will be paid. The Eligible Employee may elect that deferrals be paid either in
accordance with the Retirement Distribution Option, or the In-Service
Distribution Option.

6



--------------------------------------------------------------------------------



 



Any deferrals to be paid in accordance with the Retirement Distribution Option
shall be maintained in the Retirement Distribution Account. Any deferrals to be
paid in accordance with the In-Service Distribution Option shall be maintained
in an In-Service Distribution Account, one such In-Service Distribution Option
being established for each Distribution Option Period.
Section 6.2. Retirement Distribution Option. Initial elections as to time and
manner of payment for a Retirement Distribution Account shall be applicable to
all amounts in the Retirement Distribution Account. An election to change the
time and manner of payment of amounts deferred into the Retirement Distribution
Account: 1) must delay distribution of such amount for at least 5 years beyond
the original distribution date; 2) must be made at least 12 months before the
original distribution date; and 3) will not be effective until 12 months after
the Participant makes the new election. Notwithstanding the foregoing, and in
accordance Code Section 409A and any guidance issued thereunder, (I) a
Participant may make an election to change the time and manner of payment of
amounts subject to Code Section 409A on or before December 31, 2006, provided
that the change in election (1) is for amounts not otherwise payable in 2006,
and (2) does not cause an amount to be paid from a Participant’s Distribution
Option Account in 2006; and (II) a Participant may make an election to change
the time and manner of payment of amounts subject to Code Section 409A on or
before December 31, 2007, provided that if any such election is made during the
calendar year ending on December 31, 2007, the change in election (1) is for
amounts not otherwise payable in 2007, and (2) does not cause an amount to be
paid from a Participant’s Distribution Option Account in 2007. Once a
Participant Terminates Employment, he may not change his election with respect
to the timing and manner of payment of his Retirement Distribution Account.
Notwithstanding the foregoing, effective January 1, 2010, a Participant who
Terminates Employment may change his election with respect to the timing and
manner of payment of his Retirement Distribution Account but only in accordance
with the requirements described in this Section 6.2.
Section 6.3. In-Service Distribution Option. The time and manner of payment
elected with respect to an In-Service Distribution Account must be elected on
the Enrollment Agreement at the time Salary or Bonus Deferrals are first
directed into the In-Service Distribution Account. The election of the time and
manner of payment will be applicable to all amounts in the In-Service
Distribution Account and cannot be changed until the Distribution Option Period
has terminated and a new Distribution Option Period has begun, at which time, a
new In-Service Distribution Account shall be established for future deferrals.
An election to change the time and manner of payment of amounts deferred into
the In-Service Distribution Account: 1) must delay distribution of such amount
for at least 5 years beyond the original distribution date; 2) must be made at
least 12 months before the original distribution date; and 3) will not be
effective until 12 months after the Participant makes the new election.
Notwithstanding the foregoing, and in accordance Code Section 409A and any
guidance issued thereunder, (I) a Participant may make an election to change the
time and manner of payment of amounts subject to Code Section 409A on or before
December 31, 2006, provided that the change in election (1) is for amounts not
otherwise payable in 2006, and (2) does not cause an amount to be paid from a
Participant’s Distribution Option Account in 2006; and (II) a Participant may
make an election to change the time and manner of payment of amounts subject to
Code Section 409A on or before December 31, 2007, provided that if any such
election is made during the calendar year ending on December 31, 2007, the
change in election (1) is for amounts not otherwise payable in 2007, and
(2) does not cause an amount to be paid from a Participant’s Distribution Option
Account in 2007.
     Amounts credited to the In-Service Distribution Account must remain in the
In-Service Distribution Account for at least two years. In the event a
Participant’s In-Service Distribution Account includes amounts deferred within
two years of the date on which the Participant has elected a distribution of his
In-Service Distribution Account, deferrals in an amount equal to the deferrals
made within the prior two-year period, measured from the date of distribution,
and earnings attributable to such amounts, shall remain credited to the
In-Service Distribution Account until all such deferrals have been credited to
the Plan for two years, at which time, they shall be distributable as soon as
administratively feasible in accordance with the Participant’s election.
Notwithstanding the foregoing, effective December 1, 2007, the two-year
distribution restriction described herein shall not apply with respect to any
distribution election made by a Participant during the calendar year ending on
December 31, 2007 and that is made in accordance with the special election rules
described above.

7



--------------------------------------------------------------------------------



 



ARTICLE 7. DISTRIBUTION OF BENEFITS TO PARTICIPANTS
Section 7.1. Benefits Under the Retirement Distribution Option. Benefits under
the Retirement Distribution Option shall be paid to a Participant as follows.
The Participant’s Retirement Distribution Account shall be distributed in one of
the following methods, as elected by the Participant in accordance with
Section 6.2: (i) in a lump sum, (ii) in annual installments, or (iii) in
accordance with any formula elected by the Participant that is mathematically
derived and is acceptable to Sallie Mae’s Human Resources Department or a Plan
administrator selected by Sallie Mae; except that amounts deemed to be allocated
to Sallie Mae stock as an Earnings Crediting Option shall be made in a lump sum
in Sallie Mae stock as provided in Section 12. A Participant’s Retirement
Distribution Account must be distributed in full before the end of the fortieth
year following the year in which the Participant Terminates Employment.
     Except as provided in Section 12.1, the Participant’s Retirement
Distribution Account shall be distributed as elected by the Participant in
accordance with Section 6.2: (1) 12 months following Termination of Employment,
or (2) January 31st of the year following the year in which the Participant
attains a stated age, as elected by the Participant and at least 12 months
following Termination of Employment. Notwithstanding the foregoing, any
distribution of amounts in excess of Grandfathered Funds made to a Specified
Employee as a result of the Specified Employee’s separation from Service may not
be made earlier than the first day of the seventh month following the Specified
Employee’s date of separation from Service.
     A lump sum benefit shall equal the value of the Retirement Distribution
Account as of the Valuation Date immediately preceding the date of payment. The
first annual installment payment shall equal (i) the value of such Retirement
Distribution Account as of the Valuation Date immediately preceding the date of
payment, divided by (ii) the number of annual installment payments elected by
the Participant in the Enrollment Agreement, pursuant to which such Retirement
Distribution Account was established. The remaining annual installments shall
equal (i) the value of such Retirement Distribution Account as of the Valuation
Date immediately preceding Plan Year divided by (ii) the number of installments
remaining.
     Notwithstanding the foregoing, effective December 1, 2007, if in the event
a Participant (other than a Specified Employee) makes an election during the
calendar year ending on December 31, 2007 to receive his Retirement Distribution
Account, in accordance with the special election rules under Section 6.2 and
Code Section 409A, such Retirement Distribution Account shall be paid to the
Participant in accordance with this Section 7.1, but not earlier than March 1,
2008. A Participant who is a Specified Employee and makes an election during the
calendar year ending on December 31, 2007 to receive his In-Service Distribution
Account, in accordance with the special election rules under Section 6.2 and
Code Section 409A, shall receive his Retirement Distribution Account in
accordance with this Section 7.1, but not earlier than July 1, 2008.
     With respect to Grandfathered Funds, a Participant may accelerate the
distribution of his Retirement Distribution Account balance upon the occurrence
of a Change in Control. With respect to amounts in excess of Grandfathered
Funds, a Participant’s Retirement Distribution Account balance shall become
immediately due and payable upon the occurrence of a Change in Control only if
the Change in Control satisfies the requirements of Code Section
409A(a)(2)(A)(v) (and the guidance issued thereunder). For purposes of this
Section 7.1, a Change in Control means a change in the ownership or effective
control of the Corporation or in the ownership of a substantial portion of the
assets of the Corporation, as determined in accordance with the requirements of
Code Section 409A.
Section 7.2. Benefits Under the ln-Service Distribution Option. Benefits under
the In-Service Distribution Option shall be paid to a Participant as follows:
     (a) In-Service Distributions. In the case of a Participant who continues in
Service with the Company, the Participant’s In-Service Distribution Account for
any Distribution Option Period shall be paid to the Participant between January
1 and January 31 of the Plan Year elected by the Participant in the Enrollment
Agreement pursuant to which such In-Service Distribution Account

8



--------------------------------------------------------------------------------



 



was established, in one lump sum or in annual installments payable over 2, 3, 4,
or 5 years. Any lump sum benefit payable in accordance with this paragraph shall
be paid between January 1 and January 31 of the Plan Year elected by the
Participant in accordance with Section 6.3, in an amount equal to the value of
such In-Service Distribution Account as of the Valuation Date immediately
preceding the date of payment. Annual installment payments, if any, shall
commence between January 1 and January 31 of the Plan Year as elected by the
Participant in accordance with Section 6.3, in an amount equal to (i) the value
of such In-Service Distribution Account as of the Valuation Date immediately
preceding the date of payment, divided by (ii) the number of annual installment
payments elected by the Participant in the Enrollment Agreement pursuant to
which such In-Service Distribution Account was established. The remaining annual
installments shall be paid between January 1, and January 31 of each succeeding
year in an amount equal to (i) the value of such In-Service Distribution Account
as of the Valuation Date immediately preceding Plan Year divided by (ii) the
number of installments remaining. Notwithstanding the foregoing, effective
December 1, 2007, if in the event a Participant (other than a Specified
Employee) makes an election during the calendar year ending on December 31, 2007
to receive his In-Service Distribution Account, in accordance with the special
election rules under Section 6.3 and Code Section 409A, such In-Service
Distribution Account shall be paid to the Participant in accordance with this
Section 7.2, but not earlier than March 1, 2008. A Participant who is a
Specified Employee and makes an election during the calendar year ending on
December 31, 2007 to receive his In-Service Distribution Account, in accordance
with the special election rules under Section 6.3 and Code Section 409A, shall
receive his In-Service Distribution Account in accordance with this Section 7.2,
but not earlier than July 1, 2008.
     (b) A Participant may also elect on the Enrollment Agreement to have his
In-Service Distribution Account paid in the form of a lump sum if he should
Terminate Employment prior to his Retirement. With regard to amounts deferred
into an In-Service Distribution Account constituting Grandfathered Funds, such
lump sum will be distributed in Sallie Mae stock no later than 60 days following
termination of Service for Participants who are Executive Officers for purposes
of proxy disclosure. For other Participants, such lump sum will be distributed
as soon as administratively feasible following the date that is 12 months from
the End Termination Date and such an election shall be subject to the provisions
of Section 6.3. Notwithstanding the foregoing, any distribution made to a
Specified Employee as a result of the Specified Employee’s separation from
Service may not be made earlier than the first day of the seventh month
following the Specified Employee’s date of separation from Service.
     (c) With respect to Grandfathered Funds, a Participant may accelerate the
distribution of his In-Service Distribution Account balance upon the occurrence
of a Change in Control. With respect to amounts in excess of Grandfathered
Funds, a Participant’s In-Service Distribution Account balance shall become
immediately due and payable upon the occurrence of a Change in Control only if
the Change in Control satisfies the requirements of Code
Section 409A(a)(2)(A)(v) (and the guidance issued thereunder). For purposes of
this Section 7.2(c), a Change in Control means a change in the ownership or
effective control of the Corporation or in the ownership of a substantial
portion of the assets of the Corporation, as determined in accordance with the
requirements of Code Section 409A.
ARTICLE 8. DISABILITY
Section 8.1. In the event a Participant becomes Disabled, the Participant’s
right to make any further deferrals under this Plan shall terminate. The
Participant’s Retirement Distribution Account, if any, shall be distributed to
the Participant in accordance with Section 7.1. The Participant’s In-Service
Distribution Accounts, if any, will be distributed to the Participant in
accordance with Section 7.2(a), without regard to the fact that the Participant
became Disabled.

9



--------------------------------------------------------------------------------



 



ARTICLE 9. SURVIVOR BENEFITS
Section 9.1. Death of Participant Prior to the Commencement of Benefits. In the
event of a Participant’s death prior to the commencement of benefits in
accordance with Section 7, benefits shall be paid to the Participant’s
Beneficiary, as determined under Section 13.3, pursuant to Section 9.2 or 9.3,
whichever is applicable, in lieu of any benefits otherwise payable under the
Plan to or on behalf of such Participant. The Participant’s Beneficiary shall be
treated as the Participant for purposes of the Plan and shall have the authority
to elect the Earnings Crediting Options in the same manner as the Participant.
In addition, the Beneficiary may elect to receive an accelerated distribution,
pursuant to Section 11, or an Emergency Benefit, pursuant to Section 10.
However, the Beneficiary shall not be entitled to change the form and timing of
distribution as elected on the Enrollment Agreement.
     Notwithstanding any provisions in this Section 9 to the contrary, in the
event there is no designated Beneficiary, or the Beneficiary has predeceased the
Participant, the Participant’s Distribution Option Account shall be distributed
to the Participant’s estate in the form of a lump sum as soon as
administratively feasible following the Participant’s death.
Section 9.2. Survivor Benefits Under the Retirement Distribution Option. A
Participant may elect on the Enrollment Agreement the time and manner of payment
of his Retirement Distribution Account in the event he dies prior to the
commencement of distributions from such Retirement Distribution Account pursuant
to Section 7.1. The Participant may elect that his Retirement Distribution
Account be paid to his Beneficiary (a) in a lump sum as soon as practicable
following the Participant’s death, or (b) in the form, and at the time, that the
Retirement Distribution Account would have been payable to the Participant. The
amount of any lump sum benefit payable in accordance with this Section shall
equal the value of such Retirement Distribution Account as of the Valuation Date
immediately preceding the date on which such benefit is paid. The amount of any
annual installment benefit payable in accordance with this Section shall equal
(a) the value of such Retirement Distribution Account as of the Valuation Date
immediately preceding the date on which such installment is paid, divided by
(b) the number of annual installments remaining to be paid pursuant to the
election of the Participant.
Section 9.3. Survivor Benefits Under the In-Service Distribution Option. A
Participant may elect on the Enrollment Agreement the time and manner of payment
of his In-Service Distribution Account in the event he dies prior to the
commencement of distributions from such In-Service Distribution Account pursuant
to Section 7.2. The Participant may elect that his In-Service Distribution
Account be paid to his Beneficiary (a) in a lump sum as soon as practicable
following the Participant’s death, or (b) in the form, and at the time, that the
In-Service Distribution Account would have been payable to the Participant. The
amount of any lump sum benefit payable in accordance with this Section shall
equal the value of such Retirement Distribution Account as of the Valuation Date
immediately preceding the date on which such benefit is paid. The amount of any
annual installment benefit payable in accordance with this Section shall equal
(a) the value of such Retirement Distribution Account as of the Valuation Date
immediately preceding the date on which such installment is paid, divided by
(b) the number of annual installments remaining to be paid pursuant to the
election of the Participant.
Section 9.4. Death of Participant After Benefits Have Commenced. In the event a
Participant dies after annual installments from his Distribution Option Account
have commenced, but before the entire balance of such Account has been paid, any
remaining installments shall continue to be paid to the Participant’s
Beneficiary, as determined under Section 13.3, at such times and in such amounts
as they would have been paid to the Participant had he survived.
ARTICLE 10. EMERGENCY BENEFIT
Section 10.1. In the event that the Committee, upon written request of a
Participant, determines, in its sole discretion, that the Participant has
suffered an unforeseeable financial emergency, the Company shall pay to the
Participant from the vested portion of his Distribution Option Account, as soon
as practicable following such determination, an amount necessary to meet the
emergency, after deduction of any and all taxes as may be required pursuant to
Section 13.9 (the “Emergency Benefit”), and after taking into account the extent
to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such

10



--------------------------------------------------------------------------------



 



assets would not itself cause severe financial hardship). Effective for all
determinations made on and after January 1, 2005, an unforeseeable financial
emergency means a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary, or of a Participant’s dependent (as defined in Code
Section 152, without regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B));
loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant. Examples of events that may constitute an unforeseeable
financial emergency include the imminent foreclosure of or eviction from the
Participant’s primary residence; the need to pay for medical expenses, including
non-refundable deductibles, as well as for the costs of prescription drug
medication; and the need to pay for the funeral expenses of the Participant’s
spouse, the Participant’s beneficiary, or the Participant’s dependent (as
defined in Code Section 152, without regard to Code Sections 152(b)(1), (b)(2),
and (d)(1)(B)). Whether a Participant is faced with an unforeseeable financial
emergency will be determined based on the relevant facts and circumstances of
each case, but, in any case, a distribution on account of an unforeseeable
financial emergency may not be made to the extent that such emergency is or may
be relieved: (i) through reimbursement or compensation by available insurance or
otherwise, (ii) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship or
(iii) by cessation of deferrals under the Plan. Emergency Benefits shall be paid
first from the Participant’s In-Service Distribution Accounts, if any, in the
order in which such Accounts would otherwise be distributed to the Participant.
If the distribution exhausts the In-Service Accounts, the Retirement
Distribution Account may be accessed. With respect to that portion of any
Distribution Option Account which is distributed to a Participant as an
Emergency Benefit in accordance with this Section, no further benefit shall be
payable to the Participant under this Plan. Notwithstanding anything in this
Plan to the contrary, a Participant who receives an Emergency Benefit in any
Plan Year shall not be entitled to make any further Salary or Bonus Deferrals
for the remainder of such Plan Year.
The amount available for distribution of amounts deferred under the Plan not
constituting Grandfathered Funds on account of an unforeseeable financial
emergency shall be limited to the amount reasonably necessary to satisfy the
emergency need (which may include amounts necessary to pay any Federal, state,
local, or foreign income taxes or penalties reasonably anticipated to result
from the distribution), and shall be determined in accordance with Code
Section 409A and the regulations thereunder. In all events, distributions due to
an unforeseeable financial emergency shall be made solely in accordance with the
provisions of Code Section 409A and related official guidance.
ARTICLE 11. ACCELERATED DISTRIBUTION FOR AMOUNTS DEFERRED BEFORE JANUARY 1,
2005
Section 11.1. Availability of Withdrawal prior to the Commencement of
Distributions. With regard to Grandfathered Funds deferred into a Participant’s
Distribution Option Account, upon the Participant’s written election, the
Participant may elect to withdraw all or a portion of the amounts at any time
prior to the time such Distribution Option Account is otherwise payable under
the Plan, provided the conditions specified in Sections 11.3, 11.4, and 11.5 are
satisfied. However, no amount may be distributed from deferrals, and earnings
attributable to such deferrals, that have been credited to the Plan less than
two years. Amounts in excess of Grandfathered Funds that are deferred into a
Participant’s Distribution Option Account and earnings credited to such amounts
may not be withdrawn under Article 11.
Section 11.2. Acceleration of Periodic Distributions. Upon the Participant’s
written election, the Participant or Participant’s Beneficiary who is receiving
installment payments under the Plan may elect to have all or a percentage of the
remaining installments that are attributable to Grandfathered Funds credited to
the Participant’s Distribution Option Account distributed in the form of an
immediately payable lump sum, provided the condition specified in Sections 11.3,
11.4 and 11.5 are satisfied.
Section 11.3. Forfeiture Penalty. In the event of a withdrawal pursuant to
Section 11.1, or an accelerated distribution pursuant to Section 11.2, the
Participant shall forfeit from the sub-account of his Distribution Option
Account from which the withdrawal is made an amount equal to 10% of the amount
of the

11



--------------------------------------------------------------------------------



 



withdrawal or accelerated distribution, as the case may be. The forfeited amount
shall be deducted from the applicable sub-account prior to giving effect to the
requested withdrawal or acceleration. The Participant and the Participant’s
Beneficiary shall not have any right or claim to the forfeited amount, and the
Company shall have no obligation whatsoever to the Participant, the
Participant’s Beneficiary or any other person with regard to the forfeited
amount.
Section 11.4. Minimum Withdrawal. In no event shall the amount withdrawn in
accordance with Section 11.1 or 11.2 be less than 25% of the amount credited to
the Participant’s Distribution Option Account immediately prior to the
withdrawal.
Section 11.5. Suspension from Deferrals. In the event of a withdrawal pursuant
to Section 11.1 or 11.2, a Participant who is otherwise eligible to make
deferrals under Section 4 shall be prohibited from making any deferrals with
respect to the Plan Year immediately following the Plan Year during which the
withdrawal is made, and any election previously made by the Participant with
respect to deferrals for the Plan Year of the withdrawal shall be void and of no
effect with respect to subsequent Salary and Bonus Deferrals for such Plan Year.
ARTICLE 12. EARNINGS CREDITING OPTION BASED ON COMPANY STOCK
Section 12.1. Insiders. Effective February 1, 2001 and notwithstanding any other
provision of the Plan, elections by “Insiders” (Participants who, as of
February 1, 2001, and at any time subsequent to February 1, 2001, are considered
by the Company to be subject to Section 16b of the Securities Exchange Act of
1934) to have their Distribution Option Account deemed to be invested in Company
stock may not be changed for the entire period of time that the Distribution
Option Account is maintained. With regard to Grandfathered Funds, any portion of
an Insider’s Distribution Option Account deemed to be invested in Company stock
shall be distributed in a lump sum, in the form of Company stock within 60 days
of separation from Service. With regard to amounts in excess of Grandfathered
Funds and earnings credited to such amounts, any portion of an Insider’s
Distribution Option Account deemed to be invested in Company stock shall be
distributed in a lump sum, in the form of Company stock at least 12 months
following Termination of Employment. Notwithstanding the foregoing, effective
January 1, 2010, with regard to amounts in excess of Grandfathered Funds and
earnings credited to such amounts, any portion of an Insider’s Distribution
Option Account deemed to be invested in Company stock shall be distributed in a
lump sum, in the form of Company stock at least 6 months following Termination
of Employment.
Section 12.2. Designated Key Employees, Including Vice Presidents and Above.
Notwithstanding any other provision of the Plan, effective: 1) as of
September 1, 2002; and 2) for Participants who, as of September 1, 2002 and at
any time subsequent to September 1, 2002, are or become a Designated Key
Employee, Vice President or above — any portion of such a Participant’s
Distribution Option Account deemed to be invested in Company stock may not be
changed to another investment option for the entire period of time that the
Distribution Option Account is maintained and shall be distributed in the form
of Company stock. A Designated Key Employee is an employee who meets the
definition of a “key employee” under Code Section 416(i) (without regard to
paragraph 5 thereof).
ARTICLE 13. MISCELLANEOUS
Section 13.1. Amendment and Termination. The Plan may be amended, suspended,
discontinued or terminated at any time by the Committee; provided, however, that
no such amendment, suspension, discontinuance or termination shall reduce or in
any manner adversely affect the rights of any Participant with respect to
benefits that are payable or may become payable under the Plan based upon the
balance of the Participant’s Accounts as of the effective date of such
amendment, suspension, discontinuance or termination. Notwithstanding the
foregoing, in no event shall any amendment, modification or termination be made
in a manner that is inconsistent with the requirements under Code Section 409A,
nor shall any amendment, modification or other act or exercise be effective
which involves an unintentional material modification (within the meaning of
Code Section 409A and any guidance issued thereunder) with respect to
Grandfathered Funds.

12



--------------------------------------------------------------------------------



 



Section 13.2. Claims Procedure.
(a) Claim
     A person who believes that he is being denied a benefit to which he is
entitled under the Plan (hereinafter referred to as a “Claimant”) may file a
written request for such benefit with the Plan Administrator, setting forth the
claim.
(b) Claim Decision
     Upon receipt of a claim, the Plan Administrator shall advise the Claimant
that a reply will be forthcoming within ninety (90) days and shall, in fact,
deliver such reply within such period. The Plan Administrator may, however,
extend the reply period for an additional ninety (90) days for reasonable cause.
     If the claim is denied in whole or in part, the Claimant shall be provided
a written opinion, using language calculated to be understood by the Claimant,
setting forth:

  (1)  
The specific reason or reasons for such denial:
    (2)  
The specific reference to pertinent provisions of this Agreement on which such
denial is based;
    (3)  
A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary; and
    (4)  
Appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review.

(c) Request for Review
     Within sixty (60) days after the receipt by the Claimant of the written
opinion described above, the Claimant may request in writing that the Committee
review the determination of the Plan Administrator. The Claimant or his duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comment in writing for consideration by the Committee. If the
Claimant does not request a review of the initial determination within such
sixty (60) day period, the Claimant shall be barred and estopped from
challenging the determination.
(d) Review of Decision
     Within sixty (60) days after the Committee’s receipt of a request for
review, it will review the initial determination. After considering all
materials presented by the Claimant, the Committee will render a written
opinion, written in a manner calculated to be understood by the Claimant,
setting forth the specific reasons for the decision and containing specific
references to the pertinent provisions of this Agreement on which the decision
is based. If special circumstances require that the sixty (60) day time period
be extended, the Committee will so notify the Claimant and will render the
decision as soon as possible, but no later than one hundred twenty (120) days
after receipt of the request for review.
Section 13.3. Designation of Beneficiary. Each Participant may designate a
Beneficiary or Beneficiaries (which Beneficiary may be an entity other than a
natural person) to receive any payments which may be made following the
Participant’s death. Such designation may be changed or canceled at any time
without the consent of any such Beneficiary. Any such designation, change or
cancellation must be made in a form approved by the Committee and shall not be
effective until received by the Committee, or its designee. If no Beneficiary
has been named, or the designated Beneficiary or Beneficiaries shall have
predeceased the Participant, the Beneficiary shall be the Participant’s estate.
If a Participant designates more than one

13



--------------------------------------------------------------------------------



 



Beneficiary, the interests of such Beneficiaries shall be paid in equal shares,
unless the Participant has specifically designated otherwise.
Section 13.4. Limitation of Participant’s Right. Nothing in this Plan shall be
construed as conferring upon any Participant any right to continue in the
employment of the Company, nor shall it interfere with the rights of the Company
to terminate the employment of any Participant and/or to take any personnel
action affecting any Participant without regard to the effect which such action
may have upon such Participant as a recipient or prospective recipient of
benefits under the Plan. Any amounts payable hereunder shall not be deemed
salary or other Salary to a Participant for the purposes of computing benefits
to which the Participant may be entitled under any other arrangement established
by the Company for the benefit of its employees.
Section 13.5. No Limitation on Company Actions. Nothing contained in the Plan
shall be construed to prevent the Company from taking any action which is deemed
by it to be appropriate or in its best interest. No Participant, Beneficiary, or
other person shall have any claim against the Company as a result of such
action.
Section 13.6. Obligations to Company. If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Company, then the Company may offset such amount owed to it against
the amount of benefits otherwise distributable, to the extent permissible under
State law. Such determination shall be made by the Committee.
Section 13.7. Nonalienation of Benefits. Except as expressly provided herein, no
Participant or Beneficiary shall have the power or right to transfer (otherwise
than by will or the laws of descent and distribution), alienate, or otherwise
encumber the Participant’s interest under the Plan, except pursuant to a
domestic relations order that would qualify as a Qualified Domestic Relations
Order under section 414(p) of the Code. The Company’s obligations under this
Plan may not be assigned or transferred except to (a) any corporation or
partnership which acquires all or substantially all of the Company’s assets or
(b) any corporation or partnership into which the Company may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s Beneficiaries, heirs, executors,
administrators or successors in interest.
Section 13.8. Protective Provisions. Each Participant shall cooperate with the
Company by furnishing any and all information requested by the Company in order
to facilitate the payment of benefits hereunder, taking such physical
examinations (for insurance purposes) as the Company may deem necessary and
taking such other relevant action as may be requested by the Company. If a
Participant refuses to cooperate, the Company shall have no further obligation
to the Participant under the Plan, other than payment to such Participant of the
then current balance of the Participant’s Distribution Option Accounts in
accordance with his prior elections.
Section 13.9. Withholding Taxes. Subject to the requirements of Code
Section 409A and any guidance issued thereunder, the Company may make such
provisions and take such action as it may deem necessary or appropriate for the
withholding of any taxes which the Company is required by any law or regulation
of any governmental authority, whether Federal, state or local, to withhold in
connection with any benefits under the Plan, including, but not limited to, the
withholding of appropriate sums from any amount otherwise payable to the
Participant (or his Beneficiary). Each Participant, however, shall be
responsible for the payment of all individual tax liabilities relating to any
such benefits.
Section 13.10. Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan of deferred Salary for Participants. Benefits payable hereunder
shall be payable out of the general assets of the Company, and no segregation of
any assets whatsoever for such benefits shall be made. Notwithstanding any
segregation of assets or transfer to a grantor trust, with respect to any
payments not yet made to a Participant, nothing contained herein shall give any
such Participant any rights to assets that are greater than those of a general
creditor of the Company.

14



--------------------------------------------------------------------------------



 



Section 13.11. Severability. If any provision of this Plan is held
unenforceable, the remainder of the Plan shall continue in full force and effect
without regard to such unenforceable provision and shall be applied as though
the unenforceable provision were not contained in the Plan.
Section 13.12. Government Law. The Plan shall be construed in accordance with
the laws of the Commonwealth of Virginia, without reference to the principles of
conflict of laws.
Section 13.13. Headings. Headings are inserted in this Plan for convenience of
reference only and are to be ignored in the construction of the provisions of
the Plan.
Section 13.14. Gender, Singular or Plural. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require. As the context may require, the
singular may read as the plural and the plural as the singular.
Section 13.15. Notice. Any notice or filing required or permitted to be given to
the Plan Administrator or the Committee under the Plan shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail, to the
Human Resources Department, or to such other entity as the Plan Administrator or
the Committee may designate from time to time. Such notice shall be deemed given
as to the date of delivery, or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification.
This Plan was originally adopted effective January 1, 1998. This Plan
restatement is effective January 1, 2009 and includes amendments made on
June 30, 1999, October 1, 2000, February 1, 2001, September 1, 2002, and
amendments effective January 1, 2005 and December 1, 2007.

15